Citation Nr: 1127421	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-08 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic lumbosacral strain.

2.  Entitlement to a rating in excess of 40 percent for cervical spine injury with degenerative joint disease, intervertebral disc syndrome, status post vertebral artery occlusion.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to March 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The competent medical evidence of record does not reflect unfavorable ankylosis of the thoracolumbar spine.

2.  The Veteran is currently assigned the maximum schedular rating for disabilities of the cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for chronic lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2010).

2.  The criteria for a rating in excess of 40 percent for cervical spine injury with degenerative joint disease, intervertebral disc syndrome, status post vertebral artery occlusion. have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in August 2001 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was also notified of the criteria for establishing an effective date and disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that he may submit evidence of the effect of his worsening disability on his daily life, nor is VA required to notify the Veteran of diagnostic codes that his disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Nonetheless, the Veteran was provided with such notice in September 2009.

The Veteran's service treatment records, VA examination report, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded a VA examination with respect to his disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and records the relevant findings for rating the Veteran's cervical spine and lumbar spine disorders.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of his claim.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.


B.  Applicable Law

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

However, if VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased-rating claim has been pending.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that veteran had disability "at some point during the processing of his claim," satisfied service connection requirement for manifestation of current disability); Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court found no basis for drawing a distinction between initial ratings and increased rating claims for applying staged ratings.  Accordingly, it was held that ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in that regard, the Board notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Board observes that the schedular criteria for rating spine disabilities were amended twice prior to the August 2008 rating decision on appeal.  The rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, were amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002). Second, effective September 26, 2003, the rating criteria for evaluating all spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  The Veteran filed his claim for increased ratings in February 2008.  Thus, only the rating criteria effective after September 26, 2003 are applicable to the claim.

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2010).

The Veteran is currently assigned a 40 percent rating for his cervical spine condition and a 40 percent rating for his lumbar spine condition.

Under the General Rating Formula, the regulations provide, in pertinent part, for a 40 percent rating unfavorable ankylosis of the entire cervical spine.  This is the maximum rating available under the General Rating Formula for disabilities of the cervical spine.

The General Rating Formula also provides a 40 percent rating for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is zero to 45 degrees; left and right lateral flexion are zero to 45 degrees; and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the cervical spine is 340 degrees.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  For purposes of evaluating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  In this case, however, the evidence does not demonstrate incapacitating episodes.  Therefore, this Diagnostic Code is not applicable.

As noted, neurologic abnormalities are rated separately.  With respect to neurologic manifestations, Diagnostic Code 8520 addresses the sciatic nerve.  Incomplete paralysis of the sciatic nerve is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 (2010).  An 80 percent rating is warranted for complete paralysis of the nerve when the foot dangles and drops and there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.

Diagnostic Code 8518 addresses the circumflex nerve.  Incomplete paralysis of the sciatic nerve is rated 0 percent when mild, 10 percent when moderate, 20 percent when severe in a minor joint, and 30 percent when severe in a major joint.  38 C.F.R. § 4.124a; DC 8518 (2010).  A 40 percent rating  and 50 percent rating is warranted for complete paralysis of the nerve in minor and major joints, respectively, when abduction of the arm is impossible, outward rotation is weakened, or the muscles supplied are deltoid and teres minor.  Id.

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2010).


C.  Evidence

The Veteran was afforded a VA examination in March 2008.  He reported stiffness, weakness and numbness in the hands and legs, bladder control problems, and loss of leg command.  He had constant pain in the low back that radiated to his pelvis, legs, and feet.  He described this pain as 10/10 in severity.  He also had pain in his neck that traveled to his arms and hands.  This pain was 8/10 in severity.  He treated his condition with Oxycontin, Zanaflex, Ibuprofen, and steroid injections.  He reported needing bed rest at times, but denied any incapacitation. 

On examination, the Veteran had a normal gait and posture, and ambulated without assistance.  There was no radiating pain and no muscle spasm associated with the lumbar spine.  There was tenderness at L3 to L5.  Straight leg raising was negative bilaterally.  There was no ankylosis of the lumbar spine.  The Veteran had forward flexion of 50 degrees, with the onset of pain at 40 degrees.  The Veteran had extension, bilateral side flexion, and bilateral rotation of 25 degrees each, with the onset of pain at 20 degrees each.  There was additional pain, fatigue, and weakness following repetitive use that did not result in additional limitation of motion.  Motor strength and sensation were normal in the lower extremities.  Knee jerk and ankle jerk reflexes were 1+ bilaterally.  While the Veteran reported bladder control problems, the examiner indicated that this was insignificant and unrelated, and did not warrant a diagnosis.

With respect to the cervical spine, there was no radiating pain or muscle spasm on examination.  Tenderness was present around the cervical muscle.  There was no ankylosis of the cervical spine.  The Veteran had forward flexion, extension, and right lateral flexion of 40 degrees each, with the onset of pain at 35 degrees each.  Left lateral flexion was 35 degrees, with the onset of pain at 30 degrees.  Right rotation was 70 degrees, with the onset of pain at 60 degrees.  Left rotation was 60 degrees, with the onset of pain at 55 degrees.  There was additional pain, fatigue, and weakness following repetitive use that did not result in additional limitation of motion.  Motor strength was normal.  However, the Veteran had a sensory deficit in the bilateral upper arms.  Biceps jerk and triceps jerk was 1+ bilaterally.

In a March 2010 statement, the Veteran indicated that he was unable to perform most tasks he used to take for granted.  The pain associated with his conditions was unbearable and easily exacerbated.

D.  Analysis

Initially, the Board notes that the evidence of record does not reflect incapacitating episodes as contemplated by the Rating Schedule.  Therefore, application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not appropriate.

With respect to the Veteran's chronic lumbosacral strain, the Board finds that a rating in excess of 40 percent is not warranted.  As noted above, a higher 50 percent rating is appropriate only when there is unfavorable ankylosis of the thoracolumbar spine.  In this case, the Veteran's VA examination revealed no ankylosis of the lumbar spine.  Moreover, the Veteran's range of motion on examination is not otherwise consistent with an overall disability picture contemplated by a higher 50 percent rating.

With respect to the Veteran's cervical spine condition, a rating in excess of 40 percent is not warranted.  As noted above, the General Rating Formula does not contemplate a higher rating for cervical spine conditions.

The Board has also considered separate ratings for the Veteran's neurological abnormalities.  However, in the bilateral lower extremities, motor strength and sensation was normal.  While the Veteran had slightly diminished knee and ankle jerk reflexes bilaterally, these findings alone do not warrant separate ratings as they do not rise to the level of "mild" incomplete paralysis as contemplated under Diagnostic Code 8520.

The Veteran did have slightly diminished bicep and triceps reflexes in the bilateral upper extremities, as well as some diminished sensation.  However, these findings would, at best, correspond to "mild" incomplete paralysis under Diagnostic Code 8518.  "Mild" incomplete paralysis does not result in a compensable evaluation under that Diagnostic Code.  Therefore, separate ratings are not warranted.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cervical spine and lumbar spine conditions with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  Indeed, it does not appear from the record that he has been hospitalized at all for those disabilities.  There is no persuasive evidence in the record to indicate that these service-connected disabilities on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disabilities have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.



ORDER

A rating in excess of 40 percent for chronic lumbosacral strain is denied.

A rating in excess of 40 percent for cervical spine injury with degenerative joint disease, intervertebral disc syndrome, status post vertebral artery occlusion, is denied.


REMAND

In his February 2008 informal claim for benefits, the Veteran indicated that he was rendered unemployable by his service-connected disabilities.  The Veteran's claim for a TDIU was denied in the August 2008 rating decision on appeal on the grounds that the Veteran had not returned VA Forms 21-8940 and 21-4192, or any other evidence in support of his TDIU claim.  The Veteran was sent an additional Form 21-8940 in September 2009.  However, there is no indication that this form was returned.

In correspondence dated October 2010, the RO informed the Veteran that his claim for a TDIU had been misplaced in another claims file.  It had since been located and was being processed.  Therefore, this claim is remanded to the RO/AMC for continued processing and development.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send to the Veteran a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for a TDIU.  The RO/AMC's letter should specifically explain how to establish entitlement to a TDIU.

3.  The Veteran should be afforded a general medical examination to ascertain the impact of all of his service-connected disabilities (chronic lumbosacral strain; cervical spine injury with degenerative joint disease, intervertebral disc syndrome, status post vertebral artery occlusion; tinnitus; bilateral hearing loss) on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities, without consideration of his nonservice-connected disabilities or age, render him unable to secure or follow a substantially gainful occupation.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

5.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claim for a TDIU based on all the evidence of record, including any additional information obtained as a result of this remand and with consideration of the provisions of 38 C.F.R. § 4.16(a),(b).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


